Opinion filed June 21, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00185-CR
                                         __________

                ANTONIO CAMPOS SALGADO A/K/A ANTONIO
                     CAMPOS-ARRELLANO, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 54th District Court
                                    McLennan County, Texas
                               Trial Court Cause No. 2008-874-C2


                              MEMORANDUM OPINION

       The grand jury indicted Antonio Campos Salgado a/k/a Antonio Campos-Arrellano for
six counts of separate sexual offenses. At the close of the State’s case-in-chief, it abandoned
three of those counts. Appellant pleaded not guilty to the remaining three counts: one count of
aggravated sexual assault of a child and two counts of indecency with a child. The jury found
Appellant not guilty of aggravated sexual assault of a child, but it found him guilty of two counts
of indecency with a child and assessed his punishment at fifteen years in the Institutional
Division of the Texas Department of Criminal Justice in both counts. We modify and affirm.
       R.C., the complainant in this case, was born on November 18, 1993; Appellant is her
father. She lived in Waco with her mother, Appellant, and six of her seven siblings. Margarita,
one of R.C.’s sisters, did not live with them. Margarita had accused Appellant of sexually
abusing her, and her mother asked her to move.
       When R.C. was about eleven years of age, Appellant began touching her breasts. At first,
Appellant touched R.C.’s breasts over her clothing. Later, Appellant began to touch R.C.’s
breasts under her clothing. According to R.C., Appellant touched her breasts several times a
week for several years.
       Margarita Campos testified at trial that, when she was approximately seven years old, the
family lived in Mexico. Often at night, Appellant took off her clothes and rubbed his penis on
her vagina. Appellant also tried to place his penis inside of her vagina, but it “never went in.”
When the family moved to Texas, Appellant grabbed her breasts “like he was playing.”
Margarita knew that Appellant was not playing, and she told him to stop; he did not.
       In his first issue, Appellant contends that the evidence is insufficient to support the jury’s
finding of guilt as to Count II of the indictment. Count II is the count in which the State alleged
that Appellant touched R.C.’s breast on or about July 22, 2005.
       In a sufficiency of the evidence review, we view all of the evidence in a light most
favorable to the verdict and determine whether any rational finder of fact could have found the
existence of the elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). If so, the
evidence is sufficient.
       Appellant argues that there were many acts of penetration and also many instances of
“breast touching” alleged. At the close of the State’s case-in-chief, Appellant asked the State to
elect those instances upon which it would be relying for conviction. As to Counts I and II, the
State told the trial court that “1 and 2 are alleged to have occurred on the same date, and that will
be the instance that the victim described having happened in the bedroom where full penetration
occurred.”
       The State alleged that the offenses in Count I and Count II of the indictment occurred “on
or about” July 22, 2005. When the grand jury returns an indictment with “on or about” language
in it, a defendant is put on notice that the offense occurred at any time within the applicable
period of limitations.    Thomas v. State, 753 S.W.2d 688, 693 (Tex. Crim. App. 1988).
Ordinarily, in aggravated-sexual-assault-of-a-child cases, time is not a material element because
                                                 2
the primary purpose of specifying a date in an indictment is to show that prosecution is not
barred by a statute of limitations; however, under current law, aggravated sexual assault of a
child has no period of limitations. Smith v. State, 340 S.W.3d 41, 48 (Tex. App.—Houston [1st
Dist.] 2011, no pet.).
       Appellant argues that, when the State elected the offenses upon which it would rely, the
State told the trial court that the offense in Count II occurred in the bedroom but that the State
did not prove that. The State was not obliged to prove that the offense was committed exactly on
the date of July 22, 2005, or that it occurred in the bedroom. What the State was obligated to
prove was that Appellant, with the intent to arouse or gratify his sexual desire, engaged in sexual
contact with R.C. by touching her breast. R.C. testified to the existence of all the elements that
the State had to prove, and the jury was entitled to believe her. See Limuel v. State, 568 S.W.2d
309, 311 (Tex. Crim. App. 1978) (jury may accept or reject any or all testimony of any witness);
McDonald v. State, 148 S.W.3d 598, 600 (Tex. App.—Houston [14th Dist.] 2004), aff’d, 179
S.W.3d 571 (Tex. Crim. App. 2005). Furthermore, the testimony of R.C. alone was sufficient to
support the verdict. Proctor v. State, 356 S.W.3d 681, 685 (Tex. App.—Eastland 2011, pet.
ref’d) (testimony of a child victim alone is sufficient to support conviction for indecency with a
child). Because the evidence is sufficient to support the verdict of the jury as to Count II,
Appellant’s first issue is overruled.
       In his second issue, Appellant argues that the trial court erred in its jury charge when it
placed the mental states of “intentionally” and “knowingly” in the application paragraphs for the
offenses of indecency with a child in Counts II and VI. Under the charge that the trial court
submitted, a jury could find Appellant guilty if it found that he, “with the intent to arouse or
gratify the sexual desire of [Appellant], intentionally or knowingly [engaged] in sexual contact
with [R.C.].”
       Indecency with a child by sexual contact is a “nature of conduct” offense, meaning that
the state must prove that a defendant acted with the specific intent to arouse or gratify sexual
desire. Washington v. State, 930 S.W.2d 695, 699–700 (Tex. App.—El Paso 1996, no pet.). In
Rodriguez v. State, 24 S.W.3d 499 (Tex. App.—Corpus Christi 2000, pet. ref’d), the grand jury
charged the defendant with indecency with a child by contact. In the application paragraph, the
trial court charged the jury that it was to find the defendant guilty if it found that the defendant
                                                 3
acted “with intent to arouse or gratify the sexual desire of [the] defendant, intentionally or
knowingly[.]” 24 S.W.3d at 502 (second alteration in original). The court of appeals found that
the trial court erred in so instructing the jury because, under the charge, the jury could find the
defendant guilty without finding that he had the specific intent to arouse or gratify his sexual
desire. Id. at 502.
       Here, the State bore the burden to prove that Appellant had the specific intent to arouse or
gratify his sexual desire.    The addition of the general mental states of intentionally and
knowingly was incorrect. Although we do not find that this inclusion lowered the State’s burden
of proof, the inclusion of this language did have the potential to confuse the jury. Given this
potential for confusion and given the fact that the State had the burden to prove the specific
intent, the trial court erred when it included the mental states of intentionally and knowingly in
the application paragraphs as to Counts II and VI.
       Because Appellant did not object to the charge on the basis of the erroneous inclusion of
the mental states of intentionally and knowingly, we will reverse only if we find that Appellant
has suffered “egregious harm.” Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985).
The actual degree of harm must be assessed “in light of the entire jury charge, the state of the
evidence, including the contested issues and weight of probative evidence, the argument of
counsel and any other relevant information revealed by the record of the trial as a whole.” Id.
       In this case, Appellant’s defense rested entirely upon the idea that R.C. fabricated the
allegations in rebellion against the discipline imposed against her in the home. He maintained
that none of the crimes happened. There was ample evidence to prove each element of the
offenses in Counts II and VI. As we have said, R.C.’s testimony alone is enough. Proctor, 356
S.W.3d at 685. When we add to that the number of incidents of contact and the testimony of
R.C.’s older sister concerning the numerous times that Appellant abused her, we cannot say that
the charge error resulted in egregious harm to Appellant. See Chiodo v. State, No. 02-06-00096-
CR, 2007 WL 1952375 (Tex. App.—Fort Worth July 5, 2007, pet. ref’d) (mem. op., not
designated for publication) (erroneous charge on mental state did not result in egregious harm);
Rodriguez, 24 S.W.3d at 503 (no egregious harm from erroneous charge). Appellant’s second
issue is overruled.


                                                4
          In his third issue, Appellant argues that the trial court erred by assessing $7,966.25 in
court-appointed attorney’s fees and $2,487.50 in court-appointed interpreter’s fees as court costs
against him. Appellant challenges the sufficiency of the evidence to support the trial court’s
order requiring him to pay such fees as court costs. In his fourth issue, Appellant contends that
the trial court erred by entering two separate orders requiring that funds be withdrawn from his
inmate trust account for payment of the court costs. Based on the state of the evidence in the
record, the State has rightly conceded error on Appellant’s third and fourth issues. See Mayer v.
State, 309 S.W.3d 552 (Tex. Crim. App. 2010). Therefore, Appellant’s third and fourth issues
are sustained, and the trial court’s judgments are modified as set forth below.1
          In its judgment in Count II, the trial court assessed court costs against Appellant in the
total amount of $11,136.75. In the “Court Costs” section of the judgment in Count VI, the trial
court stated, “See Count II.” The record shows that the assessed court costs of $11,136.75
included $7,966.25 in court-appointed attorney’s fees and $2,487.50 in interpreter’s fees. In this
case, the amounts for court-appointed attorney’s fees and interpreter’s fees should not have been
assessed as court costs. Therefore, the judgment in Count II is modified to delete the amount of
“$11,136.75” as court costs and to read as follows: “Court Costs: $683.00.” The Order to
Withdraw Funds in Count II is modified to change the amount of $11,136.75 to $683.00. The
Order to Withdraw Funds in Count VI is hereby set aside. Because we have modified the
judgment in Count II to reflect court costs of $683.00 and because the trial court stated, “See
Count II” in the “Court Costs” section of the judgment in Count VI, the judgment in Count VI is
necessarily modified to the same extent as the judgment in Count II. As modified, the judgments
of the trial court are affirmed.


                                                                                 ERIC KALENAK
June 21, 2012                                                                    JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.

          1
           On June 14, 2012, we issued our opinion in Cates v. State, 11-10-00187-CR (Tex. App.—Eastland June 14, 2012, no
pet. h.). Cates is procedurally and factually distinguishable from this case. In Cates, the State did not concede error on the issue
of whether the trial court had erred by ordering the appellant to pay court-appointed attorney’s fees.
                                                                 5